884 F.2d 1388Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George ELY, Plaintiff-Appellant,v.Thomas HAGG, Hunter Smith, Tim Murphy, Individually and intheir official capacities, Defendants-Appellees.
No. 89-7553.
United States Court of Appeals, Fourth Circuit.
Submitted April 19, 1989.Decided Aug. 15, 1989.

George Ely, appellant pro se.
Before DONALD RUSSELL and WIDENER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
George Ely appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Ely v. Hagg, C/A No. 89-6-E(K) (N.D.W.Va. Jan. 17, 1989;  Feb. 21, 1989).*   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Any challenge to the voluntariness of Ely's guilty plea to federal charges must be brought in an action pursuant to 28 U.S.C. Sec. 2255.  The district court correctly held that Ely must first exhaust his state remedies before challenging his state convictions in a 28 U.S.C. Sec. 2254 action